Mr. Justice Carter, dissenting: I do not concur in the conclusion or reasoning with reference to certain points decided in the foregoing opinion. I think the opinion is wrong with reference to its holding as to the taxes levied against the public highways of the district and also as to the assessment levied against the strip of land belonging to the Mississippi River Power Company. It appears from the evidence in the record that the public highways in said sub-district are some twenty-two miles in length; that they were assessed, all told, the sum of $110; that the annual assessment levied on said highways amounted to $60. ' From the testimony of the commissioners given on direct and cross-examination on the stand, and from that of the engineer of the district, it is clear that this small assessment was made because, as they were advised, it was necessary so to do to comply with the law to assess all the property within this sub-district, and also on the ground that the land under the highways was assessed along with the adjoining farm land. It is insisted by counsel for appellant that under sections 17, 17a and 1 jb of the Levee act, as construed by this court in Highway Comrs. v. East Lake Fork Drainage District, 127 Ill. 581, Highway Comrs. v. Big Four Drainage District, 207 id. 17, and Vandalia Drainage District v. Vandalia Railroad Co. 247 id. 114, these highways should have been assessed a much higher amount. On the other hand, it is insisted by counsel for appellee that under the holding of this court in People v. Block, 276 Ill. 286, the only authorities who possess the right to levy a tax or incur a liability for roads and bridges in a town are the highway commissioners of the town, and that the drainage commissioners of this sub-district are in no way to be considered the corporate authorities of the respective towns, and that therefore, under the reasoning of the last cited decision, the drainage commissioners have no power to impose a debt on any of the three towns through which these public highways are laid out. The reasoning in this last case is not decisive on this question. Since that decision was rendered this court has held (Shabbona Special Drainage District v. Town of Cornwall, 281 Ill. 551,) that the drainage commissioners were authorized to assess taxes against public highways within the drainage district controlled by said commissioners, and this practice has been sanctioned by this court in other cases. It is clear from the testimony of the commissioners that the highways will be materially benefited and that these nominal assessments were made against the public highways, not on the basis of benefits to said highways, but because the commissioners thought it would be illegal to assess the highways any larger amount. The drainage commissioners being mistaken as to their right, under the law, to assess the highways according to the benefits to said highways, it was the duty of the trial court, when the testimony showed that they assessed them not according to- benefits, but merely a nominal sum because they thought they had no right to assess them a greater amount, to re-refer the roll to the commissioners for the purpose of assessing said highways in proportion to the benefits they received by the organization and draining of the proposed sub-district. There can be no question, under the law, that drainage assessments should be made in proportion to the benefits to each tract of land, and that no tract of land within the district should be assessed for benefits in a greater amount than its proportionate share of the estimated cost of the entire work as compared with the other property within said district, and that assessments regardless of benefits should not be sustained, (Hosmer v. Hunt Drainage District, 135 Ill. 51,) and that an assessment levied upon all property within the district should be just and equitable. (McCaleb v. Coon Run Drainage District, 190 Ill. 549.) The public highways having been assessed too small an amount, it necessarily follows that the assessment of the appellant railroad company’s right of way was proportionately too high, and no matter whether the objectors put in any proof on this question or not, when it clearly appeared from the testimony offered by the drainage district through the commissioners and engineer, that the public highways were assessed on a wrong basis, it was the duty of the trial court to order them assessed according to the proper basis. It is not argued in the opinion of the court that public highways could not be assessed for benefits by the drainage commissioners, but it is held that from the proof in the record there was no authority to assess them more than they were assessed. I think the record clearly contradicts this conclusion. Counsel for appellee argue that under section 17a of the Levee act the commissioners’ roll, when introduced on the hearing before the jury, made out a prima facie case. This is the law. (Cache River Drainage District v. Chicago and Eastern Illinois Railroad Co. 255 Ill. 398; Sny Island Levee Drainage District v. Shaw, 252 id. 142.) It is argued that having made out this prima facie case by introducing the roll, that prima facie case is not overcome by any evidence in the record. Counsel for appellee introduced the commissioners, and they testified on behalf of the district after introducing the roll, and having been offered as witnesses and having testified they were subject to cross-examination, and if their testimony was competent, then it follows that it contradicted the prima facie showing of the assessment roll by such roll. Counsel for appellee neither on the trial below nor here make any objection as to the competency of the testimony given by these commissioners on cross-examination. It appears from the evidence given by the commissioners that the strip of land owned by the Mississippi River Power Company, except as to its use for the erection of the lines of poles for the power-current wires and telephone wires, was largely unimproved farm land or farm land cultivated by the original owners. No positive proof was offered as to whether this strip of land of the power company was owned in fee by said company, but it seems to be assumed by counsel for both parties in their briefs that the power company had the fee simple title to this land. One of the commissioners testified that the farm land in the district would be benefited by the proposed improvement approximately $50 an acre as farm land, only. No attempt was made to contradict this testimony of the commissioner on this question. Counsel for appellee in their briefs concede that the assessment against the land of the power company was made solely on the basis (as testified to by the commissioners) of the benefit to said land that would result in preventing it from being overflowed and thus facilitating the work of the power company’s employees in keeping said poles and wires in repair. If the power company owned this land in fee it could use it for any purpose that it desired, not only for erecting poles for electrical power currents and telephone wires, but for any other purpose that under the law it was authorized to use it for. The power company could sell such land, if desired, to other parties. It must be assumed from the briefs of counsel that the power, company had the fee simple title. This being so, the assessment on said strip of land belonging to the power company was not made on a correct basis. “In making an assessment of actual benefits it may undoubtedly be proper to take into consideration the fact that the property is being devoted to a permanent use, which, for the time being at least, renders the market value of little or no moment. It has already been stated that this does not preclude the property being assessed for benefits. As has been justly remarked of some cases of this nature which have been considered by the courts when lands were devoted to church or cemetery purposes, objections to the assessment proceed on the ground that the owner cannot apply the property to any new or different use. When the owner has the unrestrained power of alienation and the property may be converted to any new use at his pleasure, it is difficult to see how, upon any principle, an exception can be made to the rule regarding only the market value. After the owner has escaped what would otherwise be a great burden, on the ground that he does not intend to use the property in a way which would make the improvement beneficial, he may change his mind, throw the property into the market and realize advantages for which others have been made to pay.” ( Copley on Taxation,—2d ed.—663, 664.) . This court has said that “the measure of benefits to city lots owned by a street railway company, not used for railroad but for other purposes, is the enhanced value of the property for any purpose by reason of the construction of the improvement, notwithstanding under the grant the use is restricted to railroad purposes.” (City of Lincoln v. Chicago and Alton Railroad Co. 262 Ill. 11, and cases there cited.) I think the doctrine laid down in this last decision can and should be applied to this strip of land owned by the power company, assuming that it owns the title in fee. If it would enhance the value of the property as farming land $50 an acre, I do not see why it should not be assessed the amount of the benefit for any purpose for which it could be reasonably used if the land were sold in the open market. In my judgment, therefore, it was the duty of the trial court, when the evidence of the commissioners and the engineer showed that the property was assessed only a nominal sum because it would only benefit the power company as a power company and facilitate the work of its employees in repairing the telephone poles and wires, to order the assessment roll re-referred and this strip of land assessed on a different basis. For these reasons I think the judgment of the trial court should be reversed and the cause remanded for further proceedings in harmony with the views stated in this dissent. Cartwright and Dunn, JJ.: We concur in the foregoing dissenting opinion of Mr. Justice Carter.